     Case 2:20-cv-02765 Document 1 Filed 03/25/20 Page 1 of 8 Page ID #:1


 1    Andrew B. Downs, SBN 111435
      E-mail: andy.downs@bullivant.com
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3    San Francisco, CA 94104
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
 5    Attorneys for Plaintiff United Specialty
      Insurance Company
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11 UNITED SPECIALTY INSURANCE                         Case No.
   COMPANY, a corporation,
12                                                    COMPLAINT FOR
                       Plaintiff,                     DECLARATORY RELIEF
13
         vs.
14                                                    JURY TRIAL DEMANDED
   CLEAN & SOBER MEDIA, LLC, a Limited
15 Liability Company; RICHARD TAITE, an
   individual; GRASSHOPPER HOUSE, LLC,
16 a Limited Liability Company,
17                      Defendants.
18
19                        JURISDICTIONAL ALLEGATIONS
20         1.     The court has diversity jurisdiction over this action because it is
21 between citizens of different states and the amount in controversy exceeds
22 $75,000 as shown below.
23         2.     Plaintiff United Specialty Insurance Company (“United Specialty”) is
24 a Delaware corporation with its principal place of business in Texas. For purposes
25 of diversity jurisdiction it is a citizen of both Delaware and Texas.
26         3.     Defendant Clean & Sober Media, LLC (“Clean & Sober”) is a
27 California Limited Liability Company. Its sole member is Richard Taite, a natural
28 person resident in California. Its principal place of business is in Los Angeles


                                     –1–
                      COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-02765 Document 1 Filed 03/25/20 Page 2 of 8 Page ID #:2


 1 County, California. For purposes of diversity jurisdiction, Clean & Sober is a
 2 citizen of California.
 3          4.   Defendant Richard Taite (“Taite”) is a natural person resident in
 4 California. For purposes of diversity jurisdiction, Taite is a citizen of California.
 5          5.   Defendant Grasshopper House, LLC (“Grasshopper”) is a California
 6 Limited Liability Company. Its sole member is Pax Prentiss, a natural person
 7 resident in California. For purposes of diversity jurisdiction, Grasshopper is a
 8 citizen of California.
 9          6.   This action involves a request for a declaratory judgment regarding
10 United Specialty’s rights and obligations under a liability insurance policy issued
11 to Clean & Sober. Clean & Sober and Taite seek a defense and indemnity from
12 United Specialty in connection with claims by Grasshopper which seek in excess
13 of $50,000,000 in damages based upon its filings in the prior federal action. Thus
14 the amount in controversy is well in excess of $75,000 exclusive of interest and
15 costs.
16               COUNT 1: DECLARATORY RELIEF (No Coverage)
17          7.   United Specialty realleges and incorporates by reference as if set
18 forth in full at this point each and every allegation contained in paragraphs 1
19 through 6.
20          8.   Commencing on December 30, 2013 and continuing through
21 December 30, 2016, United Specialty issued a series of insurance policies to Clean
22 & Sober for successive one year periods. Copies of those policies are attached as
23 Exhibits A, B, and C.
24          9.   On or about February 2, 2018 Grasshopper filed an action in this
25 court entitled “Grasshopper House, LLC v. Clean & Sober Media, LLC” which
26 action is case number 2:18-cv-00923-SVW-RAO in this court (the “federal
27 action”). A copy of the original Complaint in the federal action is attached as
28


                                     –2–
                      COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-02765 Document 1 Filed 03/25/20 Page 3 of 8 Page ID #:3


 1 Exhibit D. A copy of the First Amended Complaint in the federal action is
 2 attached as Exhibit E.
 3         10.   The court in the federal action declined to exercise supplemental
 4 jurisdiction over state law claims. The remaining claims were tried and went to
 5 judgment. Copies of the Verdict and Findings of Fact and Conclusions of Law, as
 6 amended, are attached as Exhibits F and G. Appeals are presently pending before
 7 the United States Court of Appeals for the Ninth Circuit.
 8         11.   On or about December 20, 2019 Grasshopper filed a suit on its state
 9 law claims in the Superior Court of the State of California for the County of Los
10 Angeles entitled “Grasshopper House, LLC v. Clean & Sober Media, LLC, et al.”
11 bearing case number 19SMCV02184 (the “state complaint”). A copy of that
12 complaint is attached as Exhibit H.
13         12.   Clean & Sober and Taite have sought a defense and indemnity from
14 United Specialty in connection with both the federal action and the state
15 complaint.
16         13.   The 2014-2016 United Specialty policies provide coverage only for
17 suits seeking damages from Clean & Sober and Taite. The policies provide:
18               We will pay those sums that the insured becomes legally
19               obligated to pay as damages because of "bodily injury"
20               or "property damage" to which this insurance applies.
21               ...
22               We will pay those sums that the insured becomes legally
23               obligated to pay as damages because of "personal and
24               advertising injury" to which this insurance applies.
25 The claims alleged by Grasshopper do not seek damages for bodily injury or
26 property damage. Some may allege personal and advertising injury, but as detailed
27 below, not personal and advertising injury covered by any of the United Specialty
28


                                      –3–
                       COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-02765 Document 1 Filed 03/25/20 Page 4 of 8 Page ID #:4


 1 policies.
 2         14.   The 2013-2014 United Specialty policy provides coverage for bodily
 3 injury and property damage liability, but does not provide any coverage for
 4 personal and advertising injury liability.
 5         15.   The claims for violations of Business & Professions Code §§ 17200
 6 and 17500 do not seek damages because damages are not recoverable for violation
 7 of either of those code sections.
 8         16.   The United Specialty policies define “personal and advertising
 9 injury” as follows:
10               “Personal and advertising injury” means injury,
11               including consequential “bodily injury”, arising out of
12               one or more of the following offenses:
13               a.      False arrest, detention or imprisonment;
14               b.      Malicious prosecution;
15               c.      The wrongful eviction from, wrongful entry into,
16                       or invasion of the right of private occupancy of a
17                       room, dwelling or premises that a person
18                       occupies, committed by or on behalf of its owner,
19                       landlord; or lessor; or
20               d.      Oral or written publication, in any manner, of
21                       material that slanders or libels a person or
22                       organization or disparages a person’s or
23                       organization’s goods, products or services.
24         17.   The United Specialty policies exclude claims for personal and
25 advertising injury by insureds in Media and Internet Type Businesses. They
26 provide:
27               This insurance does not apply to:
28


                                     –4–
                      COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-02765 Document 1 Filed 03/25/20 Page 5 of 8 Page ID #:5


 1               ...
 2               j.     Insureds In Media And Internet Type
 3                      Businesses
 4                      "Personal and advertising injury" committed by an
 5                      insured whose business is:
 6                      (1)   Advertising, broadcasting, publishing or
 7                            telecasting;
 8                      (2)   Designing or determining content of
 9                            websites for others; or
10                      (3)   An Internet search, access, content or
11                            service provider.
12                      However, this exclusion does not apply to
13                      Paragraphs 14.a., b. and c. of "personal and
14                      advertising injury" under the Definitions Section.
15                      For the purposes of this exclusion, the placing of
16                      frames, borders or links, or advertising, for you or
17                      others anywhere on the Internet, is not by itself,
18                      considered the business of advertising,
19                      broadcasting, publishing or telecasting.
20         18.   Clean & Sober and Taite were in the business of publishing thus the
21 Media and Internet exclusion eliminates all coverage they might otherwise have
22 for any conduct which did constitute personal and advertising injury.
23         19.   The United Specialty policies also exclude coverage for claims based
24 upon the first publication of material prior to the policy period:
25               This insurance does not apply to:
26               ...
27               c.     Material Published Prior To Policy Period
28


                                      –5–
                       COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-02765 Document 1 Filed 03/25/20 Page 6 of 8 Page ID #:6


 1                         "Personal and advertising injury" arising out of
 2                         oral or written publication of material whose first
 3                         publication took place before the beginning of the
 4                         policy period.
 5         20.   The publications at issue were first made no later than 2011, which is
 6 before the first United Specialty policy providing personal and advertising injury
 7 coverage was issued.
 8         21.   The United Specialty policies cover only liability for damages for
 9 bodily injury, property damage, or, in the case of the 2014-2016 policies, personal
10 and advertising injury. No claims for bodily injury or property damage were
11 alleged by Grasshopper. The only claims alleged by Grasshopper which might
12 constitute personal and advertising injury are not covered (a) because of the Media
13 and Internet exclusion; and/or (b) because they do not seek and cannot seek
14 damages; and/or (c) because they are based on material first published before
15 December 30, 2014.
16         22.   Grasshopper also seeks punitive damages. California Insurance Code
17 § 533 prohibits United Specialty from indemnifying Clean & Sober and/or Taite
18 for any liability they may have for punitive damages.
19         23.   Accordingly, the United Specialty policies provide no coverage for
20 the claims alleged against Clean & Sober and Taite in both the federal action and
21 the state court suit.
22         24.   A real and justiciable controversy exists between United Specialty
23 and defendants, and each of them, in that United Specialty contends it as no
24 obligation to defend or indemnify Clean & Sober and Taite in connection with the
25 Grasshopper federal action and state court action, while Clean & Sober and Taite
26 seek a defense and indemnity. Grasshopper is joined as a defendant pursuant to
27 Shapiro v. Republic Indem. Co., 52 Cal.2d 437, 439-40 (1959).
28


                                     –6–
                      COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-02765 Document 1 Filed 03/25/20 Page 7 of 8 Page ID #:7


 1         25.   United Specialty seeks a declaratory judgment that it has no duty to
 2 defend or indemnify Clean & Sober and Taite in connection with the federal
 3 action and the state court complaint.
 4         WHEREFORE, United Specialty seeks judgment as set forth below.
 5
 6      COUNT 2: DECLARATORY RELIEF (Number of Policies Implicated)
 7         26.   United Specialty realleges and incorporates by reference each and
 8 every allegation contained in paragraphs 1 through 6 and 8 through 12.
 9         27.   Each of the United Specialty policies extends coverage only as
10 follows:
11               This insurance applies to "personal and advertising
12               injury" caused by an offense arising out of your business
13               but only if the offense was committed in the "coverage
14               territory" during the policy period.
15         28.   Even if there otherwise is coverage, each of the United Specialty
16 policies provides coverage only to the extent there is a distinct and separate
17 offense committed during that particular policy period. The offense on which
18 Grasshopper bases its claims is a single offense which, at best, implicates only one
19 policy.
20         29.   A real and justiciable controversy exists between United Specialty
21 and defendants, and each of them, in that United Specialty contends that if there is
22 coverage, no more than one policy is implicated, while defendants disagree.
23 Grasshopper is joined as a defendant pursuant to Shapiro v. Republic Indem. Co.,
24 52 Cal.2d 437, 439-40 (1959).
25         30.   In the alternative, United Specialty seeks a declaratory judgment that,
26 in the event there is coverage, only one of the policies issued by it provides
27 coverage.
28


                                     –7–
                      COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-02765 Document 1 Filed 03/25/20 Page 8 of 8 Page ID #:8


 1
 2            WHEREFORE, United Specialty Insurance Company prays for judgment as
 3 follows:
 4            1.        For a declaration that it has no duty to defend or indemnify Clean &
 5 Sober and Taite in connection with the federal action and the state court
 6 complaint;
 7            2.        In the alternative, for a declaration that in the event there is coverage,
 8 only one of the policies issued by it provides coverage;
 9            3.        For costs of suit; and
10            4.        For such other relief as is appropriate.
11 DATED: March 25, 2020
12                                                 BULLIVANT HOUSER BAILEY PC
13
14                                                 By /s/ Andrew B. Downs
15                                                    Andrew B. Downs

16                                                 Attorneys for Plaintiff United Specialty
                                                   Insurance Company
17                                DEMAND FOR TRIAL BY JURY
18            Plaintiff United Specialty Insurance Company demands a trial by jury of all
19 issues triable to a jury.
20 DATED: March 25, 2020
21                                                 BULLIVANT HOUSER BAILEY PC
22
23                                                 By /s/ Andrew B. Downs
24                                                    Andrew B. Downs
25                                                 Attorneys for Plaintiff United Specialty
                                                   Insurance Company
26
27   4849-9956-9079.1

28


                                           –8–
                            COMPLAINT FOR DECLARATORY RELIEF
